Judgment affirmed. Grounds stated in journal entry.
This cause came on to be heard upon the transcript of the record of the circuit court and of the court of common pleas of Trumbull county and was argued by counsel.
Upon consideration whereof this, court, finding from the record of the court of common pleas that the claim of the plaintiff below was based upon allegations of permanent damage to plaintiffs property, and the cause was tried in that court upon said claim, .and was submitted to the jury by the trial court upon the instruction that unless the alleged injury was shown to have been permanent and irreparable there could be no recovery against the defendant company, it is here adjudged that the judgment rendered is a final judgment; and no future action could be maintained by plaintiff against the defendant company for damage to said property by reason of the *460wrongs complained of in the petition of said plaintiff.
Upon further consideration whereof this court finds no prejudicial error in the judgments and proceedings of the court of common pleas, or in the judgment of the circuit court affirming the same.
It is therefore considered and adjudged that the said judgment of the.circuit court be and the same is in all respects affirmed,' and there being reasonable ground for the prosecution of error no penalty is allowed.
Crew, Spear and Shauck, JJ., concur.